
	

113 HR 50 IH: Streamlined and Improved Methods at Polling Locations and Early (SIMPLE) Voting Act of 2013
U.S. House of Representatives
2013-01-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 50
		IN THE HOUSE OF REPRESENTATIVES
		
			January 3, 2013
			Mr. George Miller of
			 California (for himself and Mr.
			 Clyburn) introduced the following bill; which was referred to the
			 Committee on House
			 Administration
		
		A BILL
		To amend the Help America Vote Act of 2002 to promote
		  early voting in elections for Federal office and to prevent unreasonable
		  waiting times for voters at polling places used in such elections, and for
		  other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Streamlined and Improved Methods at Polling Locations and Early (SIMPLE)
			 Voting Act of 2013.
		2.Minimum
			 requirements for early voting and for reducing waiting times for voters in
			 federal elections
			(a)Requirements for
			 States
				(1)In
			 generalSubtitle A of title III of the Help America Vote Act of
			 2002 (42 U.S.C. 15481 et seq.) is amended—
					(A)by redesignating
			 sections 304 and 305 as sections 306 and 307; and
					(B)by inserting after
			 section 303 the following new sections:
						
							304.Early
				voting
								(a)In
				generalEach State shall allow individuals to vote in an election
				for Federal office on each day occurring during the 15-day period which ends on
				the second day immediately preceding the date of the election, in the same
				manner as voting is allowed on such date.
								(b)Minimum early
				voting requirementsEach polling place which allows voting prior
				to the date of a Federal election pursuant to subsection (a) shall—
									(1)allow such voting
				for not less than 10 hours on each day; and
									(2)have uniform hours
				each day for which such voting occurs.
									(c)Location of
				polling places near public transportationTo the greatest extent practicable, a State
				shall ensure that each polling place which allows voting prior to the date of a
				Federal election pursuant to subsection (a) is located within reasonable
				walking distance of a stop on a public transportation route.
								(d)Standards
									(1)In
				generalThe Commission shall
				issue standards for the administration of voting prior to the date scheduled
				for a Federal election. Such standards shall include the nondiscriminatory
				geographic placement of polling places at which such voting occurs.
									(2)DeviationThe
				standards described in paragraph (1) shall permit States, upon providing
				adequate public notice, to deviate from any requirement in the case of
				unforeseen circumstances such as a natural disaster, terrorist attack, or a
				change in voter turnout.
									(e)Effective
				dateThis section shall apply with respect to elections held on
				or after January 1, 2014.
								305.Preventing
				unreasonable waiting times for voters
								(a)Preventing
				unreasonable waiting times
									(1)In
				generalEach State shall provide a sufficient number of voting
				systems, poll workers, and other election resources (including physical
				resources) at a polling place used in any election for Federal office,
				including a polling place at which individuals may cast ballots prior to the
				date of the election, to ensure—
										(A)a fair and
				equitable waiting time for all voters in the State; and
										(B)that no individual
				will be required to wait longer than one hour to cast a ballot at the polling
				place.
										(2)CriteriaIn
				determining the number of voting systems, poll workers, and other election
				resources provided at a polling place for purposes of paragraph (1), the State
				shall take into account the following factors:
										(A)The voting age
				population.
										(B)Voter turnout in
				past elections.
										(C)The number of
				voters registered.
										(D)The number of
				voters who have registered since the most recent Federal election.
										(E)Census data for
				the population served by the polling place, such as the proportion of the
				voting-age population who are under 25 years of age or who are naturalized
				citizens.
										(F)The needs and
				numbers of voters with disabilities and voters with limited English
				proficiency.
										(G)The type of voting
				systems used.
										(H)The length and
				complexity of initiatives, referenda, and other questions on the ballot.
										(I)Such other
				factors, including relevant demographic factors relating to the population
				served by the polling place, as the State considers appropriate.
										(3)GuidelinesNot
				later than 180 days after the date of the enactment of this section, the
				Commission shall establish and publish guidelines to assist States in meeting
				the requirements of this subsection.
									(4)Rule of
				constructionNothing in this subsection may be construed to
				authorize a State to meet the requirements of this subsection by closing any
				polling place, prohibiting an individual from entering a line at a polling
				place, or refusing to permit an individual who has arrived at a polling place
				prior to closing time from voting at the polling place.
									(b)Development and
				implementation of contingency plans
									(1)In
				generalEach State shall develop, and implement to the greatest
				extent practicable, a contingency plan under which the State shall provide
				additional poll workers, machines, ballots, and other equipment and supplies
				(as the case may be) on the date of the election to any polling place used in
				an election for Federal office, including a polling place at which individuals
				may cast ballots prior to the date of the election, at which waiting times
				exceed one hour.
									(2)Approval of plan
				by CommissionThe State shall ensure that the contingency plan
				developed under paragraph (1) is approved by the Commission prior to the date
				of the election involved, in accordance with such procedures as the Commission
				may establish.
									(c)Effective
				dateThis section shall apply with respect to elections held on
				or after January 1,
				2014.
								.
					(2)Clerical
			 amendmentThe table of contents of such Act is amended—
					(A)by redesignating
			 the items relating to sections 304 and 305 as relating to sections 306 and 307;
			 and
					(B)by inserting after
			 the item relating to section 303 the following new items:
						
							
								Sec. 304. Early voting. 
								Sec. 305. Preventing unreasonable waiting
				times for
				voters.
							
							.
					(b)Report by
			 election assistance commissionNot later than June 30 of each
			 odd-numbered year, the Election Assistance Commission shall submit to Congress
			 a report assessing the impact of sections 304 and 305 of the Help America Vote
			 Act of 2002 (as added by subsection (a)) on the administration of elections for
			 Federal office during the preceding 2-year period, and shall include in the
			 report such recommendations as the Commission considers appropriate.
			(c)No effect on
			 authority of state To provide for longer periods of early voting or greater
			 amount of resources at polling placesNothing in this section or
			 in any amendment made by this section may be construed to prohibit a State,
			 with respect to any election for Federal office—
				(1)from providing (in
			 an equitable and nondiscriminatory manner) a longer period for early voting
			 than the minimum period required under section 304 of the Help America Vote Act
			 of 2002 (as added by subsection (a)); or
				(2)from providing (in
			 an equitable and nondiscriminatory manner) a greater number of systems, poll
			 workers, and other election resources at any polling place than the minimum
			 number required under section 305 of such Act (as added by subsection (a)).
				3.Requirements for
			 counting provisional ballots; establishment of uniform and nondiscriminatory
			 standards
			(a)In
			 generalSection 302 of the Help America Vote Act of 2002 (42
			 U.S.C. 15482) is amended—
				(1)by redesignating
			 subsection (d) as subsection (f); and
				(2)by inserting after
			 subsection (c) the following new subsections:
					
						(d)Statewide
				counting of provisional ballots
							(1)In
				generalFor purposes of subsection (a)(4), notwithstanding the
				precinct or polling place at which a provisional ballot is cast within the
				State, the appropriate election official shall count each vote on such ballot
				for each election in which the individual who cast such ballot is eligible to
				vote.
							(2)Effective
				dateThis subsection shall apply with respect to elections held
				on or after January 1, 2014.
							(e)Uniform and
				nondiscriminatory standards
							(1)In
				generalConsistent with the requirements of this section, each
				State shall establish uniform and nondiscriminatory standards for the issuance,
				handling, and counting of provisional ballots.
							(2)Effective
				dateThis subsection shall apply with respect to elections held
				on or after January 1,
				2014.
							.
				(b)Conforming
			 amendmentSection 302(f) of
			 such Act (42 U.S.C. 15482(f)), as redesignated by subsection (a), is amended by
			 striking Each State and inserting Except as provided in
			 subsections (d)(2) and (e)(2), each State.
			4.Availability of
			 civil penalties and private rights of action to enforce help america vote act
			 of 2002
			(a)Availability of
			 civil penalties and private rights of actionSection 401 of the Help America Vote Act of
			 2002 (42 U.S.C. 15511) is amended to read as follows:
				
					401.Enforcement
						(a)Action by
				Attorney General
							(1)In
				generalThe Attorney General may bring a civil action against any
				State or jurisdiction in an appropriate United States District Court for such
				declaratory and injunctive relief (including a temporary restraining order, a
				permanent or temporary injunction, or other order) as may be necessary to carry
				out the requirements of subtitle A of title III.
							(2)Assessment of
				civil money penaltyIn a
				civil action brought under paragraph (1), if the court finds that the State or
				jurisdiction violated any provision of subtitle A of title III, it may, to
				vindicate the public interest, assess a civil penalty against the State or
				jurisdiction—
								(A)in an amount not to exceed $110,000 for
				each such violation, in the case of a first violation; or
								(B)in an amount not
				to exceed $220,000 for each such violation, for any subsequent
				violation.
								(3)InterventionUpon
				timely application, a person aggrieved by a violation of subtitle A of title
				III with respect to which a civil action is commenced under paragraph (1) may
				intervene in such action, and may obtain such appropriate relief as the person
				could obtain in a civil action under subsection (b) with respect to that
				violation, along with costs and a reasonable attorney fee.
							(4)Report to
				CongressNot later than
				December 31 of each year, the Attorney General shall submit to Congress an
				annual report on any civil action brought under paragraph (1) during the
				preceding year.
							(b)Private right of
				action
							(1)AvailabilityA
				person who is aggrieved by a State's or jurisdiction’s violation of subtitle A
				of title III may bring a civil action in an appropriate United States District
				Court for such declaratory or injunctive relief as may be necessary to carry
				out the requirements of such subtitle.
							(2)Costs and
				attorney feesThe court may award to a person aggrieved by a
				violation of subtitle A of title III who prevails in an action brought under
				paragraph (1) the costs of the action, including a reasonable attorney
				fee.
							.
			(b)Clerical
			 amendmentThe table of contents of such Act is amended by
			 amending the item relating to section 401 to read as follows:
				
					
						Sec. 401.
				Enforcement.
					
					.
			(c)Effective
			 dateThe amendments made by this section shall apply with respect
			 to violations alleged to have occurred on or after the date of the enactment of
			 this Act.
			
